In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-19-00423-CV
               ___________________________

INFRACON USA, LLC AND HORACIO LOPEZ MONTES, Appellants

                              V.

         FUNDING CIRCLE PARTNERS, LP, Appellee




           On Appeal from County Court at Law No. 2
                    Tarrant County, Texas
                Trial Court No. 2018-008223-2


            Before Bassel, Womack, and Wallach, JJ.
              Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Infracon USA, LLC and Horacio Lopez Montes attempt to appeal from a

default judgment entered by the trial court against Infracon. We dismiss this appeal

for two reasons.

       First, we conclude that Montes has no standing to appeal the default judgment.

Standing focuses on who may bring an action and is a prerequisite to subject-matter

jurisdiction. Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 502 (Tex. 2010). Standing

must exist at every stage of the legal proceedings, including appeal. Williams v. Lara,

52 S.W.3d 171, 184 (Tex. 2001). If the party pursuing the case lacks standing, the

court lacks subject-matter jurisdiction to hear the case. See Austin Nursing Ctr., Inc. v.

Lovato, 171 S.W.3d 845, 849 (Tex. 2005). To establish standing for an appeal, a

person must generally have been a party to the judgment. In re J.G., No. 02-18-00256-

CV, 2018 WL 4925332, at *1 (Tex. App.—Fort Worth Oct. 11, 2018, no pet.) (mem.

op.) (per curiam).

       Montes was not a party to the default judgment. Appellee Funding Circle

Partners, LP nonsuited its claims against Montes (1) after he filed a notice of

bankruptcy and subsequently obtained a Chapter 7 discharge and (2) before Appellee

sought and obtained a default judgment against Infracon.            Although the record

reflects that Montes is a member of Infracon, a limited liability company is considered

a separate legal entity from its members. See Spates v. Office of Att’y Gen., Child Support

Div., 485 S.W.3d 546, 550–51 (Tex. App.—Houston [14th Dist.] 2016, no pet.).

                                            2
Accordingly, we dismiss Montes’s appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f); see also J.G., 2018 WL 4925332, at *1 (dismissing appeal for want of

jurisdiction because appellant was not a party to the trial court proceeding); In re

J.D.G., No. 2-02-194-CV, 2003 WL 21028373, at *2 (Tex. App.—Fort Worth May 8,

2003, no pet.) (mem. op.) (per curiam) (same); Spates, 485 S.W.3d at 550–51

(dismissing member’s appeal from charging order entered against limited liability

company for want of jurisdiction because he lacked standing to appeal).

      Second, Montes filed the notice of appeal on behalf of himself and Infracon.

On November 20, 2019, we notified Appellants that our records do not reflect that

Montes is an attorney and that an entity such as Infracon may not appear through its

members who are not attorneys. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp.,

USA, 937 S.W.2d 455, 456 (Tex. 1996) (per curiam) (“Generally a corporation may be

represented only by a licensed attorney . . . .”); Sherman v. Boston, 486 S.W.3d 88, 95–96

(Tex. App.—Houston [14th Dist.] 2016, pet. denied) (“Legal entities, such as . . . a

limited liability company, generally may appear in district or county court only

through a licensed attorney.”).

      We advised Appellants that this appeal may be dismissed unless, by

December 2, 2019, a licensed attorney filed a notice of appearance for Infracon. On

November 29, 2019, Montes filed a response that requested representation for

Infracon from the Pro Bono Committee of the Appellate Section of the State Bar of



                                            3
Texas.     But the Committee declined to provide representation, and no licensed

attorney has filed an appearance on behalf of Infracon.

         Accordingly, we dismiss Infracon’s appeal because it failed to comply with a

requirement of Rule 42.3(c) by failing to obtain counsel as directed by our letter. See

Tex. R. App. P. 42.3(c), 43.2(f); see Earth Energy Util. Corp. v. Environmentally Engineered

Equip., No. 05-10-01610-CV, 2012 WL 4845658, at *1 (Tex. App.—Dallas Oct. 10,

2012, no pet.) (mem. op.) (dismissing corporation’s appeal because it failed to notify

the court it retained counsel by court-ordered deadline); MHL Homebuilder LLC v.

Dabal/Ggraphic Res., No. 14-05-00295-CV, 2005 WL 1404475, at *1 (Tex. App.—

Houston [14th Dist.] June 16, 2005, no pet.) (mem. op.) (per curiam) (dismissing

appeal because appellant failed to obtain counsel by court-ordered deadline).

                                                        Per Curiam

Delivered: February 13, 2020




                                             4